Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to amendments filed 02/07/2022. Claims 1-4 and 6-9 were pending. Claims 1-4 and 6-9 are allowed.

EXAMINER’S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Hopeton Walker (Registration Number 64,808) on 02/22/2022.

The Application has been amended as follows:
Amendments to the Claims
1. (Currently Amended) A first information processing device, comprising:
circuitry configured to:
communicate, based on an Internet Protocol (IP), in a first segment of an IP network;
communicate, via a non-IP wire interface, with a second information processing device of a plurality of information processing devices;
generate a first wire control command based on a first IP control command received from a first controller which belongs to the first segment,
wherein 
the first IP control command is received via the communication based on the IP, and

execute a proxy control based on the first wire control command by using the communication via the non-IP wire interface; and
share first related information, associated with the proxy control by the first information processing device, with the second information processing device based on the communication via the non-IP wire interface, wherein
the shared first related information comprises the generated first wire control command, and
the second information processing device belongs to a second segment different from the first segment.

3. (Currently Amended) The first information processing device according to claim 2, wherein the shared first related information comprises IP segment information of the first segment and list information of the first wire control command, corresponding to the first IP control command, of the first controller.

8. (Currently Amended) An information processing method, comprising:
in a first information processing device:
communicating, based on an Internet Protocol (IP), in a first segment of an IP network;
communicating, via a non-IP wire interface, with a second information processing device of a plurality of information processing devices;
share [[first]] related information, associated with a proxy control by the first information processing device, with the second information processing device based on the communication via the non-IP wire interface, wherein the second information processing device belongs to a second segment different from the first segment;
generating a wire control command based on an IP control command received from a first controller belonging to the first segment,
wherein

the wire control command is a control command generated using the non-IP wire interface, and
the shared related information comprises the generated wire control command; and
executing the proxy control based on the wire control command by using the communication via the non-IP wire interface.

9. (Currently Amended) An information processing system, comprising:
a first information processing device belonging to a first segment of an Internet Protocol (IP) network; and
a second information processing device belonging to a second segment different from the first segment of the IP network, 
wherein 
the second information processing device is connected to the first information processing device via a non-IP wire interface,
the first information processing device includes:
circuitry configured to: 
communicate, based on an IP in the first segment of the IP network;
communicate, via a non-IP wire interface, with the second information processing device;
generate a wire control command based on an IP control command received from a first controller which belongs to the first segment, wherein 
the IP control command is received via the communication based on the IP, and
the wire control command is a control command generated using the non-IP wire interface; 
execute a proxy control based on the wire control command by using the communication via the non-IP wire interface; and
, wherein the shared related information comprises the generated wire control command.

REASONS FOR ALLOWANCE
4.	The following is an examiner's statement of reasons for allowance:
A Terminal Disclaimer has been filed on 02/18/2022 to obviate a Double Patenting rejection over co-pending US application 16/756,521.
	The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
“generate a first wire control command based on a first IP control command received from a first controller which belongs to the first segment,
wherein the first IP control command is received via the communication based on the IP, and the first wire control command is a control command generated using the non-IP wire interface; 
share first related information, associated with the proxy control by the first information processing device, with the second information processing device based on the communication via the non-IP wire interface, 
wherein the shared first related information comprises the generated first wire control command, and the second information processing device belongs to a second segment different from the first segment” 
as stated claims 1 and 
“share related information, associated with a proxy control by the first information processing device, with the second information processing device based on the communication via the non-IP wire interface, wherein the second information processing device belongs to a second segment different from the first segment;
generating a wire control command based on an IP control command received from a first controller belonging to the first segment,
wherein the IP control command is received via the communication based on the IP, the wire control command is a control command generated using the non-IP wire interface, and the shared related information comprises the generated wire control command“
as stated claims 8-9, These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-4 and 6-9 indicated claims 1-4 and 6-9 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Detert, US 2012/0185580 A1: Method for operating proxy device in command and control network, involves locating virtual device representing target device in network, and forwarding command to target device via network.
Burks et al. US 2015/0351145 A1: Method for controlling operation of accessories by general-purpose computing device, involves communicating request message to proxy device through pair-verified session to perform requested interaction with accessory device.
Gobara et al., US 7929538 B2: Information processing system stores information to set addresses of two local area networks in correspondence, and converts address of packet based on stored information.
Nakatsuru et al., US 2019/0394194 A1: Information processing apparatus has process unit that transmits assumption response information which shows response assumed to be transmitted from external device according to command transmitted with respect to relay apparatus.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/GIL H. LEE/Primary Patent Examiner, Art Unit 2446